Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby, stipulated and agreed, subject to the approval of the court, that as to the merchandise involved herein, marked “A” and checked S. P. B.
(initials of examiner)
by examiner Sylvester P. Burr on the invoice covered by this appeal, the market (name of examiner)
value or price at the time of exportation of the decalcomanias involved herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England, the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is as follows:
Firsts (6 colors) — 8)4d. per sheet, plus 70%, plus 10%, plus 10%, plus case and packing.
Seconds (6 colors) — 4)4d. per sheet, plus 70%, plus 10%, plus 10%, plus case and packing.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.'
It is further agreed that this Appeal to Reappraisement be submitted on the foregoing stipulation.
On tbe agreed facts I find the foreign value, as that value is defined in section 402 (c) of .the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the items of merchandise marked A and checked S. P. B. by examiner Sylvester P. Burr on the invoice, and that such values are as follows:
Firsts (6 colors) — 8}4d. per sheet, plus 70%, plus 10%, plus 10%, plus case and packing.
Seconds (6 color) — 4J4d. per sheet, plus 70%, plus 10%, plus 10%, plus case and packing.
Judgment will be rendered accordingly.